            Case 1:19-cr-00306-GHW Document 86 Filed 06/16/20 Page 1 of 1

                                                                                       BREEDING HENRY BAYSAN PC

                                                                                       7 WORLD TRADE CENTER
                                                                                       250 GREENWICH ST 46 FLOOR
                                                                                                           TH



                                                                                       NEW YORK, NY 10006

MEMORANDUM ENDORSED
                                                                                       TEL. +1 212.813.2292
                                                                                       breedinghenrybaysan.com
                                           USDC SDNY                                   BRADLEY L. HENRY
                                           DOCUMENT                                    DIRECT. +1 646-820-0224
                                           ELECTRONICALLY FILED                        FAX. +1 212.779.4457
                                           DOC #:                                      bhenry@bhblegal.com
  June 16, 2020                            DATE FILED: 6/16/20


  VIA ECF

  The Hon. Gregory H. Woods
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, NY 10007

  RE:     U.S. v Otoniel Rosario Burgos; 1:19-cr-306-(GHW)
          Request to Adjourn 60 days

  Dear Judge Woods,

  I write to respectfully request a sixty (60) day adjournment to Mr. Rosario-Burgos’ sentencing
  hearing currently scheduled for June 26, 2020. This is my third request for adjournment of
  sentencing.

  As the Court is aware, Mr. Burgos is set to be sentenced on June 26, 2020, but because of the
  pandemic counsel has been unable to meet with Mr. Burgos. Additionally, Mr. Burgos would like to
  have his sentencing in person at the courthouse, but we believe it is unsafe to do so currently.
  Therefore, we ask for 60 days to determine if conditions improve such that sentencing can proceed
  in person.

  I have spoken to AUSA Cecilia Vogel about our concerns and she consents to this request.

  Thank you for your consideration. If you need any further information, please do not hesitate to
  contact me.

  Sincerely,




  Bradley L. Henry
   Application granted. Mr. Burgos' sentencing is adjourned to August 26, 2020 at 3:00 p.m. The
   defendant's sentencing submissions are due no later than August 12, 2020; the Government's
   sentencing submissions are due no later than August 19, 2020.
   The Clerk of Court is directed to terminate the motion pending at Dkt. No. 85.
   SO ORDERED
   June 16, 2020
